 585313 NLRB No. 71A. BLACK & CO.1The correct citation to Intermountain Rural Electric Assn. in sec.III of the judge's decision is 305 NLRB 783 (1991).2The General Counsel excepts only to the judge's failure to statein the remedy section of his decision and to include a provision in
his recommended Order that the Respondent has the affirmative con-
tractual duty to notify the Union of newly hired employees. We
agree with the General Counsel's exceptions and shall modify the
recommended Order accordingly.1Virtually all of this brief relates to the answer filed by the Re-spondent to the complaint which averred that the Board's jurisdiction
is preempted by ``the Bankruptcy Laws.'' The brief cites FrederickIron & Steel, 303 NLRB 514 (1991), in support of General Coun-sel's view that that averment lacks merit. Of more immediate rel-
evance to the case before me is the decision in Crest Litho, 308NLRB 108 (1992), also cited in General Counsel's brief and which,
inter alia, makes clear that the Respondent has the burden of proving
that it met the requirements of the Bankruptcy Code in seeking relief
as to its conduct after a bankruptcy petition is filed. No one ap-
peared at the hearing to represent the Respondent. No evidence thus
was offered in support of the affirmative defense in the Respond-
ent's answer, and I, therefore, find that it lacks merit.A. Black & Co., Inc. and Local 277, InternationalBrotherhood of Teamsters, AFL±CIO. Case 2±CA±25823November 26, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn September 3, 1993, Administrative Law JudgeJames F. Morton issued the attached decision. The
General Counsel filed exceptions and a supporting
brief.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and brief and has decided to affirm the judge's rulings,
findings,1and conclusions and to adopt the rec-ommended Order as modified.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, A.
Black & Co., Inc., New York, New York, shall take
the action set forth in the Order as modified.1. Insert the following as new paragraph 2(b) andreletter the subsequent paragraphs.``(b) Notify the Union as to newly hired employeesas required by the collective-bargaining agreement.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETO
EMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain in good faith withLocal 277, International Brotherhood of Teamsters,
AFL±CIO by failing to make contractually required
welfare fund and pension fund payments for you and
by failing to notify Local 277 when we hire employ-
ees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
make you whole with interest, and also thecontractual benefit funds for any losses resulting from
our failure to make payments to those funds.WEWILL
notify the Union as to newly hired em-ployees as required by the collective-bargaining agree-
ment.A. BLACK& CO., INC.Margit Reiner, Esq., for the General Counsel.Ann Shulman, Esq. (Spivak, Lipton, Watanabe, Spivak &Moss), of New York, New York, for Local 277, Inter-national Brotherhood of Teamsters, AFL±CIO.DECISIONSTATEMENTOFTHE
CASEJAMESF. MORTON, Administrative Law Judge. Theamended complaint alleges that A. Black & Co., Inc. (the
Respondent) has engaged in unfair labor practices within the
meaning of Section 8(a)(1) and (5) of the National Labor Re-
lations Act (the Act) by having refused to bargain collec-
tively with Local 277, International Brotherhood of Team-
sters, AFL±CIO (the Union) in that it unilaterally modified
parts of its collective-bargaining agreement with the Union.
In particular, the Respondent is alleged to have failed to
make required payments to benefit funds and failed to notify
the Union that it had hired new employees, as required.I heard this case in New York, New York, on August 10,1993. On the entire record, including my observation of the
demeanor of the witnesses, and after due consideration of the
brief filed by the General Counsel,1I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent has been engaged in the nonretail sale offloral supplies at its place of business in New York City. In
its operations annually, it meets the Board's standard for as-
serting jurisdiction. I thus find that it is an employer within
the meaning of Section 2(2), (6), and (7) of the Act. 586DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2The answer, filed on behalf of the Respondent by Robert M.Kerrigan, Esq., contained a frivolous denial of the allegation that the
Union is a labor organization. It also frivolously denied, as is appar-
ent from the uncontroverted evidence, that the contractual unit is ap-
propriate and that the Respondent has failed to make benefit fund
payments as required by its contract with the Union. Kerrigan's con-
duct, on that matter and on others, raises a serious question as to
his capacity to represent clients before the Board, as the supple-
mental formal papers in evidence disclose. Kerrigan did not appear
at the hearing and did not file a motion to withdraw. Instead he took
it on himself to ``tender his withdrawal'' at the last minute. Yet he
continued thereafter to write letters of protest. In one of those letters,
he used a derogatory name, which he put in quotation marks, in
place of the surname of a member of General Counsel's staff. He
has never apologized for that. He offered late and different reasons
for his purported unavailability to attend the hearing. He represented
in one letter that he was unavailable for any ``afternoon appoint-
ments'' in the weeks of August 9 and August 20; yet he transmitted,
via fax, two letters on the afternoon of August 9. A warning should
be sent him that any similar conduct on his part will result in dis-
ciplinary action.3If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.II. LABORORGANIZATION
The testimony and documentary evidence offered by theGeneral Counsel establish clearly that the Union is a labor
organization as defined in Section 2(5) of the Act.2III. THEALLEGEDUNFAIRLABORPRACTICES
The Union for many years has represented a unit of salesemployees, packers, drivers, and porters employed by the Re-
spondent at its place of business in New York City. Its most
recent signed collective-bargaining agreement with the Re-
spondent covering this unit was effective January 16, 1990,
to January 15, 1993. I find that this unit is an appropriate
unit for purposes of collective bargaining. M.J. Santulli
Mail Services, 281 NLRB 1288, 1293±1294 (1986).The above contract required the Respondent, inter alia, tomake monthly contributions, on behalf of each unit em-
ployee, to both the trustees of the Teamsters Local 277 Wel-
fare Fund (Welfare Fund) and the trustees of the Teamsters
Local 277 Pension Fund (Pension Fund). The agreement fur-
ther required the Respondent to notify the Union, on hiring
new employees, of the dates such new employees are hired.The unrebutted testimony discloses that the Respondent, inlate 1991, laid off all but 3 of the approximately 12 unit em-
ployees and that, in early January 1992, it had several new
employees working at its facility, doing the same type work
as the unit employees did. The Union has never received no-
tice from the Respondent that it had hired these new unit em-
ployees.General Counsel proffered testimony and documentary evi-dence which were uncontroverted and which established that,
in January 1992 and since, the Respondent has failed to
remit to either the Welfare Fund or the Pension Fund any
moneys for any of its employees in the unit described above
who were working for it.By failing to make such payments, the Respondent has en-gaged in unfair labor practices as defined in Section 8(a)(1)
and (5) of the Act. See Crest Litho, supra.By having unilaterally abrogated its contractual obligationto notify the Union as to newly hired employees, the Re-
spondent has thereby engaged in an unfair labor practice
under Section 8(a)(1) and (5) of the Act. Cf. IntermountainRural Electrical Assn., 305 NLRB 283 (1991), where theBoard found that the employer there unlawfully had imple-
mented changes in an established overtime policy.The foregoing unfair labor practices affect commerce with-in the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find it necessary to order the Re-
spondent to cease and desist therefrom and to take certain af-
firmative action designed to effectuate the policies of the
Act.The Respondent shall be ordered to reimburse its unit em-ployees for any expenses ensuing from its unlawful failure
to make contractually required payments to the Welfare Fundand the Pension Fund. Kraft Plumbing & Heating, 252NLRB 891 fn. 2 (1980). Interest on amounts due unit em-
ployees shall be computed in the manner prescribed in NewHorizon for the Retarded, 283 NLRB 1173 (1987). The Re-spondent shall also be ordered to make the contractually re-
quired benefit fund payments it unlawfully failed to make,
leaving to the compliance stage of this case the question
whether the Respondent must pay any additional amounts
into the funds in order to satisfy a ``make-whole'' remedy.
Merryweather Optical Co., 240 NLRB 1213, 1216 fn. 7(1979).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe Respondent, A. Black & Co., Inc., New York, NewYork, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain in good-faith with Local 277,International Brotherhood of Teamsters, AFL±CIO by failing
to make contractually required payments to the trustees of
the Local 277 Welfare Fund and to the trustees of the Local
277 Pension Fund for its employees in the appropriate bar-
gaining unit of the Respondent's employees as set out in the
collective-bargaining agreement between the Respondent and
the Union, and by failing to notify the Union as to newly
hired employees as it is obligated to do under the collective-
bargaining agreement.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the the policies of the Act.(a) Make whole, in the manner set forth in the remedysection of this decision, unit employees and the Welfare and
Pension Funds for losses resulting from the Respondent's
failure to make the required payments to the respective trust-
ees of those funds.(b) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records 587A. BLACK & CO.4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''and reports, and all other records necessary to analyze theamount of backpay due under the terms of this Order.(c) Post at its facility in New York city, copies of the at-tached notice marked ``Appendix.''4Copies of the notice onforms provided by the Regional Director for Region 2, afterbeing signed by Respondent's authorized representative, shallbe posted by the Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places,
including all places where notices to employees are cus-
tomarily posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, defaced,
or covered by any other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.